Title: From James Madison to Charles Tait, 3 November 1822
From: Madison, James
To: Tait, Charles


                
                    Dr. Sir
                    Montpr. Novr. 3. 1822
                
                Mr. Geo: Conway being on his way to Alabama, where he is about to establish himself & family, and where he will be an entire stranger, I take a liberty which I hope you will excuse, of introducing him to any kind attentions which may be convenient to you. Tho’ a kinsman in a degree not very remote, I have little personal acquaintance with him; but I have sufficient grounds for my confidence that he will be found in every respect worthy of them. I avail myself of the occasion to assure you Sir of my high esteem and my friendly respects.
             